DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a controller configured to: in claims 1 – 8; position detector configured to in claims 1, 2, and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2 – 9 and 10 – 16 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 9 and for similar reasons as discussed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 - 11, 13 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et a. (Publication: US 2021/0049925 A1) in view of Canady et al. (Publication: 2021/0197859 A1).

Regarding claim 1, Robinson discloses a mobility device comprising ([0009] -  a system in aircraft using augmented reality.): 
a position detector configured to detect a first current position of the mobility device ([0042] – tracks an airplane’s geospatial location through GPS.); 
a display configured to display position information of the mobility device ([0005] - the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.); and 
a controller configured to ([0038] – processors configured to ): 
set the first current position of the mobility device detected by the position detector as first position information ([0042] - the refresh rate from a software product that is generating and producing the virtual content rendering (e.g. navigation marker, different markers, virtual objects) may be on the order of 4 ms to 12 ms. T [0038] -  processors controls the display, a series of progressively changing geospatial locations may represent a movement of the aircraft. When it becomes time to present the content to the augmented reality system in the aircraft the content may be located at one of the series of locations that represents the then current time to properly align the content, the initial time of the series of progressively changes is “first position”); 
identify an augmented reality (AR) marker, based on the first position information ([0042] - the refresh rate from a software product that is generating and producing the virtual content rendering (e.g. navigation marker, different markers, virtual objects) may be on the order of 4 ms to 12 ms.
[0038] -  processors controls the display, a series of progressively changing geospatial locations may represent a movement of the aircraft. When it becomes time to present the content to the augmented reality system, “identify”,  in the aircraft the content may be located at one of the series of locations that represents the then current time to properly align the content, the initial time of the series of progressively changes is “first position”); 
determine a second current position of the mobility device based on the identified AR marker ([0164] – the navigation markers may instruct pilots (such as the pilot 1302) on what they must or should do (or not do) under a given set of circumstances at a specific place, current position “second current position”. 
Navigation markers are determined at a specific place, current position).
Robisons discloses the second current position of the mobility device as stated above.
Robisons does not, Canady discloses 
markers in a predetermine range ([0077] - The prediction component 434 can generate one or more probability maps representing prediction probabilities of possible locations of one or more objects based on a threshold distance from the location. );
set the second current position determined based on the identified marker as second position information ([0077] The prediction component 434 can generate one or more probability maps representing prediction probabilities of possible locations of one or more objects in an environment. For example, the prediction component 434 can generate one or more probability maps for vehicles, pedestrians, animals, and the like within a threshold distance from the vehicle 402.); and determine final position information of the mobility device by applying the second position information to the first position information ([0079] - the planning component 436 can determine a route/path to travel from a first location (e.g., a current location) to a second location (e.g., a target location) to avoid objects in an environment. In at least some examples, such a planning component 436 may determine there is no such collision free path and, in turn, provide a path which brings vehicle 402.
By considering the position of an object to the current path, the route/path is determined.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons with markers in a predetermine range; set the second current position of the mobility device determined based on the identified marker as second position information; and determine final position information of the mobility device by applying the second position information to the first position information as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 2, see rejection on claim 10.

Regarding claim 3, Robinson in view of Canady disclose all the limitations of claim 2.
Robinsons discloses wherein, the speed of the mobility device being less than or equal to a predetermined speed ([0048] -  At much slower speeds, the error produced is significant, determined.).
Canady discloses in response to, the controller is configured to correct the first position information by applying the second position information to the first position information ([0078], [0079] - the planning component 436 can receive data from the perception component 422 and/or the prediction component 434 regarding objects associated with an environment. Using this data, the planning component 436 can determine a route/path to travel from a first location (e.g., a current location) to a second location (e.g., a target location) to avoid objects in an environment, correction of the first position information.
By considering the position of an object to the current path, the new route/path is determined, which brings vehicle 402 to a safe stop avoiding all collisions to objects, correction.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with in response to, the controller is configured to correct the first position information by applying the second position information to the first position information as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 4, see rejection on claim 12.
Regarding claim 5, see rejection on claim 13.
Regarding claim 6, see rejection on claim 14.
Regarding claim 7, see rejection on claim 15.

Regarding claim 9, see rejection on claim 1.

Regarding claim 10, Robinson in view of Canady disclose all the limitations of claim 9, including mobility device .
Robinson discloses further comprising detecting a speed of the device ([0029] - The training system may include an aircraft sensor system affixed to the aircraft adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft,).

Regarding claim 11, Robinson in view of Canady disclose all the limitations of claim 10, including mobility device .
Robinsons discloses determining the speed of the mobility device is less than or equal to a predetermined speed([0048] -  At much slower speeds, the error produced is significant, determined.) ; 
Canday discloses
correcting the first position information by applying the second position information to the first position information in response to the determining ([0078], [0079] - the planning component 436 can receive data from the perception component 422 and/or the prediction component 434 regarding objects associated with an environment. Using this data, the planning component 436 can determine a route/path to travel from a first location (e.g., a current location) to a second location (e.g., a target location) to avoid objects in an environment, correction of the first position information.
By considering the position of an object to the current path, the new route/path is determined, which brings vehicle 402 to a safe stop avoiding all collisions to objects, correction.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with correcting the first position information by applying the second position information to the first position information in response to the determining as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 13, Robinson in view of Canady disclose all the limitations of claim 9, including mobility device .
Robinson discloses further comprising determining position information corresponding to the AR marker ([0164] – as shown in skyways, 1306, in Fig. 13, the skyways turns left, left curve, along the flight path and the turning of the skyways, identify the pathway position information.).

Regarding claim 14, Robinson in view of Canady disclose all the limitations of claim 9, including mobility device .
Robinson discloses further comprising periodically determining position information of the AR marker ([0042] – The virtual content is rendered in the order of 4 ms to 12 ms, periodically.
position of the virtual content is predicted based o the data of location, attitude, speed.).

Regarding claim 15, Robinson in view of Canady disclose all the limitations of claim 9, including mobility device .
Robinson discloses determining an accuracy of the first position information and the second position information ([0042] - the refresh rate from a software product that is generating and producing the virtual content rendering (e.g. navigation marker, different markers, virtual objects) may be on the order of 4 ms to 12 ms. This means that the position of the content can be shifted to accommodate a predicted location and pilot visions direction every 4 ms to 12 ms. Knowing the plane's weight and performance characteristics may also be used in the calculations. With this data, a processor, either onboard or off-plane, can determine an accurate understanding of the plane's current condition, location, attitude, speed, etc. Such processed data can be tracked over time, first position and second position, such that a trend analysis can be performed on the data in real time.); 
and displaying position information with a high accuracy based on the accuracy ([0042] -  the refresh rate from a software product that is generating and producing the virtual content rendering (e.g. navigation marker, different markers, virtual objects) may be on the order of 4 ms to 12 ms.).

Regarding claim 16, Robinson in view of Canady disclose all the limitations of claim 9, including mobility device .
the first position information or the second position information ([0038] -  processors controls the display, a series of progressively changing geospatial locations may represent a movement of a virtual training asset through a virtual environment over a period of time.. The time period may represent a future period of time to describe how the virtual training asset is going to move in the future. When it becomes time to present the content to the augmented reality system in the aircraft the content may be located at one of the series of locations that represents the then current time to properly align the content.); and displaying the first position information or the second position information ([0038] -  processors controls the display, a series of progressively changing geospatial locations may represent a movement of a virtual training asset through a virtual environment over a period of time.. The time period may represent a future period of time to describe how the virtual training asset is going to move in the future. When it becomes time to present the content to the augmented reality system in the aircraft the content may be located at one of the series of locations that represents the then current time to properly align the content.)
and displaying the information based on the input ([0186] - The system may present a representation of the virtual object in the operator's see-through computer display when the location of the object enters the operator's visual range. ).
Canady discloses receiving a selection input of the information; and process based on the selection input ([0029] An operation 124 can include determining action(s) based at least in part on the data metric(s). For example, the operation 124 can include evaluating a data metric with respect to a threshold 126 associated with the probability 122. Based at least in part on the data metric, one or more actions of the action(s) 128 can be selected or otherwise determined. For example, if the data metric meets or exceeds the threshold 126 the data metric may be indicative of normal or designed behavior of the sensor, in which case an action may be selected to follow a planned trajectory. If the data metric is below the threshold 126 another action of the action(s) 128 may be selected. Additional actions(s) may be selected or otherwise determined based on thresholds in addition to the threshold 126.);
the selection input ([0029] An operation 124 can include determining action(s) based at least in part on the data metric(s). For example, the operation 124 can include evaluating a data metric with respect to a threshold 126 associated with the probability 122. Based at least in part on the data metric, one or more actions of the action(s) 128 can be selected or otherwise determined. For example, if the data metric meets or exceeds the threshold 126 the data metric may be indicative of normal or designed behavior of the sensor, in which case an action may be selected to follow a planned trajectory. If the data metric is below the threshold 126 another action of the action(s) 128 may be selected. Additional actions(s) may be selected or otherwise determined based on thresholds in addition to the threshold 126.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with receiving a selection input of the information; and process based on the selection input; the selection input as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 17, Robinson discloses a control method of a vehicle, the control method comprising ([0009] -  a system in aircraft using augmented reality, implements the following method): 
detecting a current position of the vehicle using a global positioning system (GPS) ([0042] – tracks an airplane’s geospatial location through GPS.); 
detecting a speed of the vehicle ([0042] – determines the speed of the airplane);  
identifying whether an augmented reality (AR) marker is present of the current position ([0164] – the navigation markers may instruct pilots (such as the pilot 1302) on what they must or should do (or not do) under a given set of circumstances at a specific place, current position. 
Navigation markers are determined at a specific place, current position.) and 
identifying position information of the AR marker when the AR marker is present ([0164] – as shown in skyways, 1306, in Fig. 13, the skyways turns left, left curve, along the flight path and the turning of the skyways, identify the pathway position information.); 
periodically identifying position information of additional AR markers based on the speed of the vehicle ([0042], Fig. 15 – The virtual content is rendered in the order of 4 ms to 12 ms, periodically.
position of the virtual content, markers, is predicted based on the data of location, attitude, speed.); 
determining whether to apply the position information of the AR marker or the additional AR markers based on the speed of the vehicle (
[0040] The inventors discovered that predicting the future location(s) of a real vehicle that is moving through a real environment can improve the accuracy of the positioning of virtual content in an augmented reality system, receiving a series of progressively changing content geospatial locations representing future movement of a virtual asset within a virtual environment, which may be predetermined and preprogrammed. It may also involve receiving a series of progressively changing real vehicle geospatial locations, each associated with a then current acquisition time, representing movement of a real vehicle in a real environment, wherein the virtual environment geospatially represents the real environment. [0047] - The system and method may predict, based on the speed. ); and
 correcting the current position of the vehicle by applying the position information of the AR marker or the additional AR markers ([0040] The inventors discovered that predicting the future location(s) of a real vehicle that is moving through a real environment can improve the accuracy of the positioning of virtual content in an augmented reality system. Receiving a series of progressively changing content geospatial locations representing future movement of a virtual asset within a virtual environment. The augmented reality content may be presented to an operator of the vehicle at a position within a field-of-view of a see-through computer display based on the future geospatial location of the vehicle, or a location from the series of locations. It may further be based on the geospatial location of the virtual content, from the series of progressively changing content geospatial locations, representative of a time substantially the same as a time represented by the future geospatial location.
[0042] -  the augmented reality content is being presented such that the position of the content in the optic can be based on the millisecond or second level predictions. As a further example, the refresh rate from a software product that is generating and producing the virtual content rendering (e.g. navigation marker, different markers, virtual objects) may be on the order of 4 ms to 12 ms. This means that the position of the content can be shifted to accommodate a predicted location and pilot visions direction every 4 ms to 12 ms, correcting.) .	
Robisons does not, Canady discloses 
present within a predetermined range of position ([0077] - The prediction component 434 can generate one or more probability maps representing prediction probabilities of possible locations of one or more objects based on a threshold distance from the location.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons with present within a predetermined range of position as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 18, Robinson in view of Canady disclose all the limitations of claim 17, including mobility device .
Robinsons discloses determining the speed of the vehicle is less than or equal to a predetermined speed ([0048] -  At much slower speeds, the error produced is significant, determined.) .
Canady discloses determine in a state in which at least one AR marker of the additional AR markers is present ([0077] The prediction component 434 can generate one or more probability maps representing prediction probabilities of possible locations of one or more objects in an environment. For example, the prediction component 434 can generate one or more probability maps for vehicles, pedestrians, animals, and the like within a threshold distance from the vehicle 402.); and extracting the at least one AR marker ([0068] As described above, the perception component 422 can use perception algorithms to determine a perception-based bounding box associated with an object in the environment based on sensor data. For example, the perception component 422 can receive image data and classify the image data to determine that an object is represented in the image data. Then, using detection algorithms, the perception component 422 can generate a two-dimensional bounding box and/or a perception-based three-dimensional bounding box associated with the object. The perception component 422 can further generate a three-dimensional bounding box associated with the object. As discussed above, the three-dimensional bounding box can provide additional information such as a location, orientation, pose, and/or size (e.g., length, width, height, etc.) associated with the object.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with determine in a state in which at least one AR marker of the additional AR markers is present; and extracting the at least one AR marker as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Regarding claim 20, Robinson in view of Canady disclose all the limitations of claim 17, including mobility device .
 Canady discloses obtaining a surrounding image of the vehicle using a camera ([0063] – images in the surroundings is obtained via cameras.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with obtaining a surrounding image of the vehicle using a camera as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 

Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et a. (Publication: US 2021/0049925 A1) in view of Canady et al. (Publication: 2021/0197859 A1) and Dudar (Publication: CN 111038524 A).

Regarding claim 8, Robinson in view of Canady disclose all the limitations of claim 1, including mobility device .
Robinsons disclose wherein the controller is configured to control the display to display the first position information or the second position information (
[0038] -  processors controls the display, a series of progressively changing geospatial locations may represent a movement of a virtual training asset through a virtual environment over a period of time. The time period may represent a future period of time to describe how the virtual training asset is going to move in the future. When it becomes time to present the content to the augmented reality system in the aircraft the content may be located at one of the series of locations that represents the then current time to properly align the content.)
Robisons in view of Canady do not however Dudar discloses
based on a selection input of a user ( Page 6 paragraph 1 - the data sent to the server and the server to start the engine with the vehicle communication wherein the cellular telephone of the user.
Page 13 paragraph 4 - the user interface device 510 may be configured to receive user input. User interface device 510 displays the map and presentation to a driving direction of the selected destination. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with based on a selection input of a user as taught by Dudar. The motivation for doing so to give user more choices, either automation or manually input as taught by Dudar. 

Regarding claim 12, Robinson in view of Canady disclose all the limitations of claim 10.
Canady discloses correcting the first position information by applying the second position information to the first position information ([0078], [0079] - the planning component 436 can receive data from the perception component 422 and/or the prediction component 434 regarding objects associated with an environment. Using this data, the planning component 436 can determine a route/path to travel from a first location (e.g., a current location) to a second location (e.g., a target location) to avoid objects in an environment, correction of the first position information.
By considering the position of an object to the current path, “by applying the second position information to the first position information”, the new route/path is determined, which brings vehicle 402 to a safe stop avoiding all collisions to objects, correction.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with correcting the first position information by applying the second position information to the first position information as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 
	Robisons in view of Canady do not however Dudar discloses
correcting when the mobility device is in a stopped state (Page 29 paragraph 2 - during a stopped state of the vehicle, when operating the engine of the vehicle is under the idle speed by the vehicle of the vehicle-mounted camera to record image to obtain a baseline image; command for fuel cut for the engine cylinder of the engine so as to cause the misfire at the engine cylinder; the command active engine mount (AEM) system reaches the damping mode and then reaches the reinforcing mode and then command the AEM system back to the damping mode by capturing one or more test image at a predetermined time in each caused by fire after the vehicle-mounted camera; and a camera image noise amount state based on the baseline image and the image when operating the engine under the condition for performing fuel cut to the engine cylinder between recorded to update the AEM system).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with correcting when the mobility device is in a stopped state as taught by Dudar. The motivation for doing so to increase the efficiency of the engine as taught by Dudar. 

Regarding claim 19, Robinson in view of Canady disclose all the limitations of claim 17 including the AR markers.
Robinsons discloses the AR marker and the additional AR markers ([0042], Fig. 15 – The virtual content is rendered in the order of 4 ms to 12 ms, periodically.
position of the virtual content, markers, is predicted based on the data of location, attitude, speed.);
Canady discloses in response to determining [[the markers]] are not present, determining the current position of the vehicle as a final position of the vehicle (
[0098] – the data metric is does not indicate a degraded state, no obstacles, the trajectory may be followed as planned without reductions in speed or alterations in steering angles to traverse around obstacles (e.g., giving a wider berth to obstacles in the environment).
[0079] – No obstacles, objects, are presents so the current route/path can be maintained, that is without alternating steering angles, thus a “final position of the vehicle” can be read on.).1
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with in response to determining [[the markers]] are not present, determining the current position of the vehicle as a final position of the vehicle as taught by Canady. The motivation for doing so the quality of data being collected can be improve taught by Canady. 
Robisons in view of Canady do not however Dudar discloses
determining the current position using the GPS (page 13 paragraph 4 - global positioning system (GPS ) receiver to determine the current position of the vehicle.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Robisons in view of Canady with correcting when the mobility device is in a stopped state as taught by Dudar. The motivation for doing so to increase automation as taught by Dudar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616